Poplar Forest Capital LLC SEC-Registered Investment Adviser Code of Ethics As of: December 2012 1 Poplar Forest Capital LLC Code of Ethics As of December 2012 Table of Contents Statement of General Policy 3 Standards of Business Conduct 4 Definitions 4 Prohibition Against Insider Trading 6 What is Material Information 6 What is Nonpublic Information 6 Identifying Inside Information 6 Contacts with Public Companies 7 Tender Offers 7 Restricted Lists 7 Additional Prohibitions 7 Confidentiality of Poplar Forest Transactions 7 Outside Business Activities and Directorships 7 Interested Transactions 8 Unlawful Actions 8 Personal Securities Transactions 8 Pre-Clearance Required for Participation in IPOs 8 Pre-Clearance Required for Private or Limited Offerings 8 Pre-Clearance Required for all Covered Securities 9 Pre-Clearance for the Chief Compliance Officer 9 Reporting Requirements 9 Monitoring and Review of Personal Securities Transactions 10 Violations of Personal Securities Transactions 10 Gifts and Entertainment 10 Certification 11 Further Information 11 Records 11 Reporting 11 Violations and Sanctions 11 Annual Report to the Board 12 Attestation 13 Exhibit A – Initial/Annual Holdings Report 15 Exhibit B – Quarterly Holdings and Transaction 19 2 Poplar Forest Capital LLC Code of Ethics As of December 2012 Statement of General Policy This Code of Ethics (“Code”) has been adopted by Poplar Forest Capital LLC (“Poplar Forest”) and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”) as well as Rule 17j-1 under the Investment Company Act of 1940 (the “1940 Act”). This Code establishes rules of conduct for Access Persons (which pursuant to the definition on page 4 includes allemployees) and others related to Poplar Forest and is designed, among other things, to govern personal securities trading activities in their accounts. The Code is based upon the principle that Access Persons owe a fiduciary duty to conduct their affairs, including personal securities transactions, in such a manner as to avoid (i) serving personal interests ahead of client interests, (ii) taking inappropriate advantage of their position with Poplar Forest and (iii) actual or potential conflicts of interest or abuse of their position of trust and responsibility. The Code is designed to ensure that the high ethical standards maintained by Poplar Forest are applied.The purpose of the Code is to preclude activities which may lead to or give the appearance of conflicts of interest, insider trading, and other forms of prohibited or unethical business conduct. Pursuant to Section 206 of the Advisers Act and Rule 17j-1 of the 1940 Act, both Poplar Forest and its Access Persons are prohibited from engaging in fraudulent, deceptive or manipulative conduct, especially as it relates to knowledge of the investments and investment intentions of Poplar Forest.Compliance with these sections involves more than acting with honesty and good faith alone.It means that Poplar Forest has an affirmative duty to act in the best interests of its clients. Accordingly, all Access Persons must seek to avoid any actual or potential conflicts between their personal interests and the interests of Poplar Forest or its advisees. Poplar Forest and its Access Persons are subject to the following specific fiduciary obligations when dealing with clients: · The duty to have a reasonable, independent basis for the investment advice provided; · The duty to seek the best execution for a client’s transactions, with all factors considered, when Poplar Forest is in a position to direct brokerage transactions for the client; · The duty to believe that investment advice is suitable and reflective of the client’s objectives, needs and circumstances; and · A duty to be loyal to clients. In meeting its fiduciary responsibilities to its clients, Poplar Forest expects every Access Person to demonstrate high standards of ethical conduct for continued employment with Poplar Forest.Access Persons are urged to seek the advice of the Chief Compliance Officer (“CCO”) for any questions about the Code or the application of the Code to their individual circumstances.Access Persons also should understand that a material breach of the provisions of the Code may constitute grounds for disciplinary action, including termination of employment with Poplar Forest. The provisions of the Code are not all-inclusive.Rather, they are intended as a guide for Access Persons of Poplar Forest in their conduct.In those situations where an employee may be uncertain as to the intent or purpose of the Code, he/she is advised to consult with the CCO.The CCO may grant exceptions to certain provisions contained in the Code in those situations when it seems clear that the interests of our clients ought not be adversely affected or compromised.All questions arising in connection with personal securities trading should be resolved in favor of the client even at the expense of the interests of Access Persons. A copy of this Code shall be made available to any individual who makes such a request in writing to Poplar Forest. 3 Poplar Forest Capital LLC Code of Ethics As of December 2012 Standards of Business Conduct Poplar Forest places the highest priority on maintaining its reputation for integrity and professionalism.The confidence and trust placed in Poplar Forest by our clients is something we value and endeavor to protect.The following standards of business conduct set forth policies and procedures designed to achieve these goals.This Code of Ethics is intended to comply with the various provisions of the Advisers Act and the 1940 Act, and also requires that all Access Persons comply with the various applicable provisions of: the Securities Act of 1933, as amended; the Securities Exchange Act of 1934, as amended; and applicable rules and regulations adopted by the Securities and Exchange Commission (“SEC”). Section 204A of the Advisers Act requires the establishment and enforcement of policies and procedures reasonably designed to prevent the misuse of material, nonpublic information by investment advisers. Rule 17j-1 of the 1940 Act generally seeks to address conflicts of interest situations involving persons having knowledge of the investments and investment intentions of Poplar Forest. Such policies and procedures are contained in this Code.The Code also contains policies and procedures with respect to personal securities transactions for all Poplar Forest’s Access Persons as defined herein.These procedures cover transactions in a Covered Security in which an Access Person has a Beneficial Interest or accounts over which the Access Person exercises control as well as transactions by members of the Access Person’s immediate family and/or household members. Section 206 of the Advisers Act makes it unlawful for Poplar Forest or its agents or Access Persons to employ any device, scheme or artifice to defraud any client or prospective client, or to engage in fraudulent, deceptive or manipulative practices.Rule 17j-1 of the 1940 Act generally proscribes fraudulent or manipulative practices with respect to purchases or sales of Securities Held or to be Acquired by investment advisers or their advisees if effected by Access Persons of such companies. This Code of Ethics contains provisions that prohibit these and other enumerated activities and are reasonably designed to detect and prevent violations of the Advisers Act, the 1940 Act, and rules thereunder. These antifraud provisions include the SEC Compliance Programs of Investment Companies and Investment Advisers (“Compliance Programs Rule”) (SEC Rule 206 (4)-7), which requires advisers to adopt a formal compliance program designed to prevent, detect and correct any actual or potential violations by the adviser or its Access Persons, as well as other federal securities laws and rules adopted under the Advisers Act. Definitions For the purposes of this Code of Ethics, the following definitions shall apply: “Access Person” means any director, officer, general partner, or Advisory Person (as defined below) of Poplar Forest. Given the small number of individuals employed at Poplar Forest, at this time, all employees are deemed Access Persons. “Account” means accounts of any Access Person and includes accounts of the Access Person’s immediate family members (any relative by blood or marriage or significant other living at the same address as the Access Person), and any account in which he or she has a direct or indirect Beneficial Interest, such as trusts and custodial accounts or other accounts in which the Access Person has a Beneficial Interest or can exercise investment authority. In addition, “Account” shall be considered to include accounts over which the Access Person may have substantial influence but not control. An “Advisory Person” of Poplar Forest is: (i) any employee (or other persons occupying a similar status or performing similar functions, including contract workers if their work is of an ongoing nature and includes access to Poplar Forest investment decisions) of Poplar Forest, or any natural person in a Control (as defined below) relationship with Poplar Forest, who in connection with his or her regular functions or duties makes, participates in, or obtains information regarding the purchase or sale of any Reportable Security (as defined below) by Poplar Forest or an advisee, or whose functions relate to the making of any recommendation with respect to such purchases or sales; or (ii) any natural person in a Control relationship with Poplar Forest who obtains information concerning recommendations made to Poplar Forest with regard to the purchase or sale of any Reportable Security by Poplar Forest or an advisee. 4 Poplar Forest Capital LLC Code of Ethics As of December 2012 “Beneficial Interest” includes any entity, person, trust, or account with respect to which an Access Person exercises investment discretion or provides investment advice. A Beneficial Interest shall be presumed to include all accounts in the name of or for the benefit of the Access Person, his or her spouse, dependent children, or any person living with him or her or to whom he or she contributes economic support. “Beneficial Ownership” shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person is the Beneficial Owner of a security for purposes of Section 16 of such Act and the rules and regulations thereunder. “Clients” shall encompass all clients of Poplar Forest including Poplar Forest advised mutual funds, pooled investment vehicles, institutional separate accounts, broker-dealer sponsored wrap programs and model portfolios, as well as all separately managed accounts. “Control” shall have the same meaning as that set forth in Section 2(a)(9) of the 1940 Act. “Covered Security” includes all Securities other than: (1) Non-Reportable Securities, (2) Exchange Traded Funds (“ETFs”) and (3) Poplar Forest advised mutual funds. Non-Reportable Securities shall include (i) direct obligations of the Government of the United States; (ii) bankers’ acceptances, bank certificates of deposit, commercial paper, and high quality short-term debt instruments, including repurchase agreements; and (iii) shares issued by open-end investment companies registered under the 1940 Act; provided however, that Poplar Forest advised mutual funds and ETFs structured as unit investment trusts shall be deemed “Reportable Securities” hereunder. “Poplar Forest” shall mean Poplar Forest Capital LLC, a Delaware limited liability company. “Reportable Security” includes all Securities other than Non-Reportable Securities but inclusive of ETFs and Poplar Forest advised mutual funds. “Reportable Transaction” means any transaction undertaken in a Covered Security by an Access Person, an Access Person’s immediate family member, or an Access Person’s significant other to the extent they share the same household, in an account in which the aforementioned has direct or indirect influence or control. At this time, ETFs do not require pre-clearance pursuant to Personal Securities – Pre-Clearance Required for all Covered Securities (see page 9).If at any time, Poplar Forest becomes active in ETFs, ETF transactions will become Reportable Transactions requiring pre-clearance. “Security” as defined in Section 2(a)(36) of the 1940 Act, means any investment that represents an ownership stake or debt stake in a company, partnership, governmental unit, business or other enterprise.It includes stocks, bonds, notes, evidences of indebtedness, certificates of participation in any profit-sharing agreement, collateral trust certificates and certificates of deposit for securities.It also includes many types of puts, calls, straddles, options and warrants on any security or group of securities; fractional undivided interests in oil, gas, or other mineral rights; and investment contracts, variable life insurance policies and variable annuities whose cash values or benefits are tied to the performance of an investment account.It does not include currencies.(for clarification purposes “security” is very broad and does include options, limited partnerships interests, private investment funds and hedge funds). Unless expressly exempt, all securities transactions are covered under the provisions of Personal Securities Transactions (See definition of Non-Reportable Securities). 5 Poplar Forest Capital LLC Code of Ethics As of December 2012 “Security Held or to be Acquired” by Poplar Forest means: (i) any Security which, (A) is or has recently been held by Poplar Forest’s advisees; or (B) is being or has been considered by Poplar Forest for imminent purchase by Poplar Forest’s advisees; and (ii) any option to purchase or sell, and any security convertible into or exchangeable for, a Reportable Security. Prohibition Against Insider Trading Poplar Forest prohibits any employee from acting upon, misusing, or disclosing any material non-public information, known as inside information. No Access Person may trade, either personally or on behalf of others (such as investment funds and private accounts managed by Poplar Forest), while in the possession of material non-public information, nor may any personnel of Poplar Forest communicate material non-public information to others in violation of the law. Any instances or questions regarding possible inside information must be brought immediately to the attention of the Chief Compliance Officer or senior management, and any violations of the firm’s policy may result in disciplinary action up to termination. What is Material Information? Information is material if there is a substantial likelihood that a reasonable investor would consider it important in making his or her investment decisions.Generally, this includes any information the disclosure of which will have a substantial effect on the price of a company’s securities.No simple test exists to determine when information is material; assessments of materiality involve a highly fact-specific inquiry.For this reason, any questions about whether information is material should be directed to the CCO. Material information often relates to a company’s results and operations, including, for example, dividend changes, earnings results, changes in previously released earnings estimates, significant merger or acquisition proposals or agreements, major litigation, liquidity problems, and extraordinary management developments. Material information also may relate to the market for a company’s securities.Information about a significant order to purchase or sell securities may, in some contexts, be material.Prepublication information regarding reports in the financial press also may be material.For example, the United States Supreme Court upheld the criminal convictions of insider trading defendants who capitalized on pre-publication information about The Wall Street Journal’s “Heard on the Street” column. You also should be aware of the SEC’s position that the term “material nonpublic information” relates not only to issuers but also to Poplar Forest's securities recommendations and client securities holdings and transactions. What is Nonpublic Information? Information is “public” when it has been disseminated broadly to investors in the marketplace.For example, information is public after it has become available to the general public through a public filing with the SEC or some other government agency, the Dow Jones “tape” or The Wall Street Journal or some other publication of general circulation, and after sufficient time has passed so that the information has been disseminated widely. Identifying Inside Information Before an Access Person executes a trade for themself or others, including investment funds or private accounts advised by Poplar Forest, the Access Person must determine whether they have access to material, nonpublic information.If they think that they might have access to material, nonpublic information, they should take the following steps: 6 Poplar Forest Capital LLC Code of Ethics As of December 2012 A.
